DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Patrick Bergin on Friday July 8, 2022.
The application has been amended as follows: 

Please replace the claims with the following listing:

1.	(Currently Amended)	A rimless tire mount, comprising:
a) a central axle;
b) a pair of axle O-rings;
c) an inner plate comprising;
i) an inner bead
ii) an inner bead O-ring and 
iii) a central opening configured to hold one of the pair of axle O-rings, the inner plate attached to the central axle via the center opening and said one O-ring forming an hermetic seal;
d) a mounting plate comprising;
i) a first side constructed and arranged to be attached to a prep stand and
ii) a second side opposite the first side, the second side spaced apart from 
and attached to the inner plate;
e) an outer plate comprising:
i) an outer bead;
ii) an outer bead O-ring; 
iii) a central opening configured to hold the other one of the pair of axle O-rings;
wherein the outer plate is mountable on the central axle via the 
center opening and said the other O-ring forming an hermetic seal such that the tire 

2.	(Original)	The rimless tire mount of claim 1, further comprising a pop-off safety valve.

3.	(Original)	The rimless tire mount of claim 2, wherein the mounting plate further comprises a mounting pattern, the mounting pattern comprising at least one mounting hole for attachment to the prep stand.

4.	(Original)	The rimless tire mount of claim 3, wherein the central axle comprises at least one pin mounting hole.

5.	(Original)	The rimless tire mount of claim 4, further comprising a spacer disposed between the inner plate and the mounting plate.

6.	(Original)	The rimless tire mount of claim 5, wherein the outer plate further comprising a filling port.

7.	(Original)	The rimless tire mount of claim 6, wherein the outer plate further comprises a tire pressure gauge.

8.	(Currently Amended)	A rimless tire mounting system comprising:
a) a central axle;
b) a pair of axle O-rings;
c) an inner plate comprising:
i) an inner bead 
ii) an inner bead O-ring and
iii) an inner plate central opening configured to hold one of the pair of axle O-rings, the central axle attached to the inner plate via the inner plate center opening and said one O-ring forming an hermetic seal;
d) a mounting plate comprising:
i) a first side configured to fit to a prep stand and
ii) a second side attached to the inner plate;
e) an outer plate comprising:
i) an outer bead;
ii) an outer bead O-ring; and
iii) an outer plate central opening configured to hold the other one of the pair of axle O-rings;
wherein the outer plate is in slidable communication with the central axle via the outer plate central opening and said the other O-ring forming an hermetic seal such that a tire can be secured and inflated between the outer plate and the inner plate.

9.	(Original)	The system of claim 8, wherein the central axle is configured to receive a pin.

10.	(Original)	The system of claim 9, further comprising a spacer disposed between the inner plate and the mounting plate.

11.	(Original)	The system of claim 10, wherein the mounting plate further comprises a plurality of mounting holes.

12.	(Original)	The system of claim 11, wherein the plurality of mounting holes create a mounting pattern, the mounting pattern arranged to accept a variety of prep stands.

13.	(Original)	The system of claim 12, further comprising a pop-off safety valve.

14.	(Currently Amended)	A tire mount comprising:
a) a central axle;
b) a pair of axle O-rings;
c) an outer plate, comprising:
i) an outer plate face;
ii) an outer plate bead;
iii) an outer plate O-ring; and
iv) an outer plate central opening configured to hold one of the pair of axle O-rings, the outer plate is in slidable communication with the central axle via the outer plate central opening and said one O-ring forming an hermetic seal;
d) an inner plate, comprising:
i) an inner plate face;
ii) an inner plate bead;
iii) an inner plate O-ring; and 
iv) an inner plate central opening configured to hold the other of the pair of axle O-rings, the central axle attached to the inner plate via the inner plate center opening and said the other O-ring forming an hermetic seal;
e) a mounting plate attached to the and removably secured to a prep stand; 
wherein a tire is secured between the outer plate face and the inner plate face such that the tire can be inflated for testing and repair.

15.	(Original)	The tire mount of claim 14, wherein the inner plate is fixedly attached to the central axle.

16.	(Original)	The tire mount of claim 15, wherein the mounting plate has a mounting pattern, the mount pattern arranged to accept different prep stands.

17.	(Cancelled)

18.	(Currently Amended)	The tire mount of claim 16, further comprising at least one pin configured to be placed through a hole in the central axle.

19.	(Original)	The tire mount of claim 18, further comprising a filling port.

20.	(Original)	The tire mount of claim 19, further comprising a pop-off safety valve and a tire pressure gauge.


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
			

								/Hadi Shakeri/
July 11, 2022							Primary Examiner, Art Unit 3723